Whitefield, C.
The court manifestly erred in not sustaining the motion for .-a new. trial on the ground of newly discovered evidence. The conviction wás based solely upon the testimony of an accomplice and confessed thief, and the case on its facts is a very doubt,-ful one. In this close case the defendant made a perfectly ample case on his showing for a new trial, based on the newly •discovered evidence.
Another fatal error, is that urged in the assignment that the indictment charged no offense plainly and precisely, as it ought to do in order to inform the appellant of the nature and cause •of the accusation against him, because of the omission of the word “did.” This precise ’ point has been 'twice adjudged in this state on full consideration in the cases of Cook v. State, 72 Miss. 517, 17 South. 228, and Hall v. State, 44 South. 810. In the Cook case, the question was elaborately gone into, and *559.the opinion is supported by many citations from other states. AYe are constrained, under the authorities of these two eases, to hold this assignment well taken.
Per Curiam.
The above opinion is adopted as the opinion of the- court; and for the reasons therein stated, the judgment of the court below is reversed, the indictment quashed, and the prisoner will be held to answer such proper indictment as the grand jury may prefer against him.

Reversed.